DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first link is perpendicular to the plurality of ice making trays in the ice making/storing position and in the ice discharging position as required by claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 requires the first link is perpendicular to the plurality of ice making trays in the ice making/storing position and in the ice discharging position. However there is no disclosure of such a feature. The specification does not provide written support and none of the drawings show any link that is perpendicular to the plurality of ice making trays in the ice making/storage position and the ice discharge position. For example, in figure 25 (embodiment 400) the only link that is illustrated as being perpendicular to the plurality of ice making trays (441/446) in the ice making/storing position is link (427). In the ice discharge position (as illustrated in figure 26, Link 427 is not perpendicular to trays (441/446). Similarly for the embodiment of 500, link 527 is only perpendicular in the ice storage position and not perpendicular (i.e. 90°) in the ice discharge position (see figure 28). No link in any of the drawings show such a feature. Since there is no written description of the feature of claim 16 nor any drawings showing such a feature, the recitation of the first link is perpendicular to the plurality of ice making trays in the ice making/storing position and in the ice discharging position was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, and is therefore considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "a first ice making tray" in line 2.  It is unclear if this is the same “first ice making tray” of claim 11. For the purposes of examination, the examiner is going to treat the claim as if it read, "the first ice making tray”.
By virtue of dependency claim 13 is also rejected
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0145159 to Kim et al., hereinafter referred to as Kim, in view of KR 10-0719255 to Sik, hereinafter referred to as Sik.
In reference to claim 11, Kim and Sik disclose the claimed invention.
Kim discloses a refrigerator (1) comprising:
a body (3);
a door (9a);
a storage compartment (10)  formed by the body and the door (9a); and
an ice maker (see figure 2)  provided at the storage compartment (10), the ice maker comprising:
a plurality of ice making trays (20) comprising a first ice making tray (20 top) and a second ice making tray (20 bottom) arranged in a vertical direction to vertically aligned the first ice making tray (20 top) and the second ice making tray (20 bottom) in an ice making/storing position and in an ice discharging position, see figures 4a-4b;
a lever (30) configured to rotate the plurality of ice making trays [0050];
a plurality of links (72, 76) which connects the lever (30) to the plurality of ice making trays (20) to allow the plurality of ice making trays to respectively rotate when in response to operating the lever is operated; and
wherein the plurality of links comprises:
a first link (76) rotatably connected (albeit indirectly) to the first ice making tray (20 top) and connected (albeit indirectly) to the second ice making tray (20 bottom), see figure 4a; and
a second link rotatably (72) connected (albeit indirectly) to the first link (76), and (indirectly) coupled with the lever (30) so that in response to the operating of the lever (30), the first ice making tray (20 top) and the second making tray (20 bottom) rotate via the first link (76) and the second link (72).
Kim fails to disclose an ice holding preventer which guides ice separated from the first ice making tray to prevent the ice separated from the first ice making tray from being caught by the second ice making tray.
Sik teaches that in the art of vertically aligned ice making trays, that it is a known method to provide an ice holding preventer (252) which guides ice separated from the first ice making tray (140 top) to prevent the ice separated from the first ice making tray from being caught by the second ice making tray (140 bottom). Sik teaches that this guide allow ice that is stored in the ice tray to fall into the ice storage case. This is strong evidence that modifying Kim as claimed would produce predictable result (e.g. guide the ice from the ice trays to the ice bin). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by Sik such that the ice maker included an ice holding preventer which guides ice separated from the first ice making tray to prevent the ice separated from the first ice making tray from being caught by the second ice making tray since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of guiding ice from the ice tray to the ice receiving bin.
In reference to claim 12, Kim and Sik disclose the claimed invention.
Sik teaches the ice holding preventer (252) is provided at the first ice making tray (140 top, see figure 1). Accordingly, when modifying Kim by Sik supra, the combination would also include the ice holding preventer (252) would be provided at the first ice making tray (20, top).
In reference to claim 17, Kim and Sik disclose the claimed invention.
Kim discloses the second link (72) in parallel with the plurality of ice making trays (20) in the ice making/storing position and in the ice discharging position, see annotated reference below and note that the highlighted portion of link (72) will always be parallel to the ice making trays. See figures 3, 4a, and 4b.

    PNG
    media_image1.png
    235
    437
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    261
    390
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    291
    556
    media_image3.png
    Greyscale



Allowable Subject Matter
Claims 1-10 are allowed.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Insomuch as applicant’s arguments regarding the claimed links and disclosed gears, it is noted that the term “link” is an extremely broad term that is reasonably interpreted to mean, “an intermediate piece for transmitting force”. In this reasonably broad interpretation, a gear can be considered a link in that it links the lever to the tray as an intermediate piece that transmits a force. Note that Applicant has intentionally removed language such that the links would need to be interpreted under 35 USC 112(f). Accordingly, the term link is now interpreted under the broadest reasonable interpretation standards.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/
Primary Examiner, Art Unit 3763